                         IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF KANSAS


  CARMEN N. WATSON,

                  Plaintiff,




   v.                                                       Case No. 19-1044-EFM-JPO

  U.S.D. NO. 500,

                  Defendant.




                                MEMORANDUM AND ORDER

        Carmen N. Watson (“Plaintiff”), proceeding pro se, claims that her employer, U.S.D. No.

500 (“Defendant”), retaliated against her because of her disability. The Court previously denied

in part and granted in part Defendant’s Motion to Dismiss for failure to state a claim (Doc. 77).

Pursuant to this Court’s previous order, Plaintiff’s only remaining claim is retaliation in violation

of the Americans with Disabilities Act (“ADA”).

        There are several motions and objections currently before the Court. Plaintiff moves the

Court for summary judgment pursuant to Federal Rule of Civil Procedure 56 (Doc. 97). Plaintiff

has also filed “Objections” to several of Magistrate Judge O’Hara’s rulings (Docs. 99, 125).

Defendant has filed a Motion for Partial Judgment on the Pleadings (Doc. 109). For the reasons

stated in more detail below, the Court denies Plaintiff’s motions and grants Defendant’s motion.
                            I.      Factual and Procedural Background

       Plaintiff worked as a bus driver for Defendant from 2008 to 2018. Since 2014, Plaintiff

has suffered from numerous disabilities. On multiple occasions between January 2017 and

September 2018, Plaintiff complained to Defendant’s managerial staff that she was being harassed

and retaliated against because of her medical conditions and other related factors.

       Following her complaints, in May 2017 and again in September 2018, Plaintiff filed

harassment and retaliation grievances with the Kansas Human Rights Commission (“KHRC”) and

the Equal Employment Opportunity Commission (“EEOC”). In October 2018, KHRC completed

its investigation of Plaintiff’s first complaint. KHRC found no probable cause. On November 28,

2018, the EEOC dismissed Plaintiff’s first complaint and issued her a right to sue letter. In May

2019, the KHRC dismissed Plaintiff’s second complaint due to the filing of this suit.

       On February 25, 2019, Plaintiff filed this suit against Defendant and four supervisory

employees. On May 6, 2019, Plaintiff filed an Amended Complaint asserting claims for relief

under the ADA, Titles VI and VII of the Civil Rights Act, Title IX of the Education Amendments,

the Rehabilitation Act, 42 U.S.C. § 1983 for a violation of the First and Fourteenth Amendments

of the United States Constitution, and the Kansas Act Against Discrimination.1 Plaintiff seeks

$500,000 in total damages for her ADA retaliation claim including compensatory, punitive, and

special damages. Plaintiff also requests a jury trial.

       On June 6, 2019, Defendant and two supervisory employees filed motions to dismiss

pursuant to Fed. R. Civ. P. 12(b)(6) for failure to state a claim upon which relief can be granted.

On July 30, 2019, the Court granted Defendants’ motions to dismiss all claims except for Plaintiff’s

retaliation claim under the ADA against this Defendant. The Court concluded that Plaintiff’s ADA



       1
           See Doc. 20.


                                                     -2-
claim, treated as true, raised a plausible inference that Defendant’s adverse employment actions

were the result of Plaintiff’s disability discrimination complaints. The Court also dismissed the

two supervisory employees from the case. At the scheduling conference on September 5, 2019,

the Court dismissed the two remaining supervisors, leaving Defendant as the sole defendant in the

matter.

          There are multiple motions currently before the Court. Plaintiff asserts that summary

judgment is appropriate pursuant to Fed. R. Civ. P. 56. She claims that this Court’s previous order

found as a matter of law that she was entitled to judgment on her claim. Defendant contends that

Plaintiff’s motion is premature and should be denied pursuant to Fed. R. Civ. P. 56(d). Defendant

has also filed a Motion for Partial Judgment on the Pleadings. It seeks judgment as a matter of

law in its favor on Plaintiff’s request for punitive damages, compensatory damages, and a jury

trial. Finally, Plaintiff has filed “Objections” to several rulings made by Magistrate Judge O’Hara.

The Court will address each in turn.

                                                  II.      Analysis

    A.               Plaintiff’s Motion for Summary Judgment

          1.         Legal Standard

          Summary judgment is appropriate if the moving party demonstrates that there is no genuine

issue as to any material fact, and the movant is entitled to judgment as a matter of law.2 The

movant bears the initial burden of proof and must show the lack of evidence on an essential element

of the claim.3 If the movant carries its initial burden, the nonmovant may not simply rest on its



          2
              Fed. R. Civ. P. 56(a).
          3
          Thom v. Bristol-Myers Squibb Co., 353 F.3d 848, 851 (10th Cir. 2003) (citing Celotex Corp. v. Catrett,
477 U.S. 317, 322-23, 325 (1986)).



                                                            -3-
pleading but must instead “set forth specific facts” that would be admissible in evidence in the

event of trial from which a rational trier of fact could find for the nonmovant.4 These facts must

be clearly identified through affidavits, deposition transcripts, or incorporated exhibits—

conclusory allegations alone cannot survive a motion for summary judgment.5 The Court views

all evidence and reasonable inferences in the light most favorable to the party opposing summary

judgment.6

         Additionally, the nonmovant is permitted to request deferral on a summary judgment

motion pending additional discovery pursuant to Fed. R. Civ. P. 56(d). Under this rule, if the

nonmoving party demonstrates by declaration or affidavit, that it cannot present facts essential to

justify its opposition, “the court may: (1) defer considering the motion or deny it; (2) allow time

to obtain affidavits or declarations or to take discovery; or (3) issue any other appropriate order.”7

         The Tenth Circuit imposes four requirements on a party seeking relief under Rule 56(d).8

The party’s declaration or affidavit “must specify (1) the probable facts not available, (2) why

those facts cannot be presented currently, (3) what steps have been taken to obtain those facts, and

(4) how additional time will enable [the party] to obtain those facts and rebut the motion for

summary judgment.”9 The court retains discretion to grant an opposing party’s request under Rule




         4
             Id. (citing Fed. R. Civ. P. 56(e)).
         5
          Mitchell v. City of Moore, 218 F.3d 1190, 1197 (10th Cir. 2000) (citing Adler v. Wal-Mart Stores, Inc.,
144 F.3d 664, 671 (10th Cir. 1998)).

         6
             LifeWise Master Funding v. Telebank, 374 F.3d 917, 927 (10th Cir. 2004) (citation omitted).
         7
             Fed. R. Civ. P. 56(d).
        8
          Gutierrez v. Cobos, 841 F.3d 895, 908 (10th Cir. 2016). The Court will refer to these four factors as “the
Gutierrez factors” while recognizing the factors predate the case.
         9
             Id. (quoting Birch v. Polaris Indus., Inc., 812 F.3d 1238, 1249 (10th Cir. 2015)) (alternation in original).



                                                                 -4-
56(d).10 The Gutierrez factors are not a high burden, and affidavits submitted under the rule “are

entitled to liberal treatment unless they are dilatory or meritless.”11

         2.         Discussion

         As her basis for summary judgment, Plaintiff asserts that the Court’s order denying

Defendant’s Motion to Dismiss established a claim for relief as a matter of law, and that

Defendant’s filings fail to raise any genuine issue of material fact.12 In response, Defendant seeks

deferral of summary judgment pursuant to Fed. R. Civ. P. 56(d).13 Defendant argues that deferral

is appropriate because Plaintiff has failed to comply with discovery requests, the time for discovery

has not closed, and essential facts are unknown.14 Rule 56(d) does not require Defendant to rebut

Plaintiff’s motion for summary judgment. Rather, Defendant’s request must demonstrate that, due

to discovery limitations, Defendant cannot properly oppose the motion.15 The rule “is designed to

safeguard against a premature or improvident grant of summary judgment.”16

         Defendant’s affidavit sufficiently establishes the first three Gutierrez factors – there are

facts currently unavailable to Defendant which Defendant has made efforts to obtain.17                          In its

affidavit, Defendant asserts that Plaintiff has failed to comply with the initial discovery disclosures



         10
              Harlan v. United Fire & Cas. Co., 2015 WL 4617399, at *2 (D. Kan. 2015).
         11
         Jones v. City & Cty. of Denver, Colo., 854 F.2d 1206, 1210 (10th Cir. 1988) (citing Patty Precision v.
Brown & Sharpe Mfg. Co., 742 F.2d 1260, 1264 (10th Cir. 1984)).
         12
          Doc. 77. The Court notes that its previous Order simply found that Plaintiff alleged sufficient facts for her
ADA retaliation claim to survive a motion to dismiss pursuant to Fed. R. Civ. P. 12(b)(6).
         13
              Doc. 103.
         14
              Id.
         15
              See Charles Alan Wright et al., Federal Practice and Procedure, § 2740 (4th ed. 2019).
         16
              Odhuno v. Reed's Cove Health & Rehab., LLC, 2018 WL 1566638 at *3 (D. Kan. 2018) (citations omitted).
         17
              See Gutierrez, 841 F.3d at 908.



                                                               -5-
required under Fed. R. Civ. P. 26(a).18 Defendant also satisfies factor four by asserting that more

time is necessary to proceed with the discovery process including time to obtain and review

Plaintiff’s medical information. Defendant claims it intends to serve Plaintiff with interrogatories,

requests for production, and conduct depositions. Discovery has not closed, and there are ongoing

issues with obtaining discovery. Thus, Plaintiff’s summary judgment motion is premature and

accordingly the Court denies it.

B.     Defendant’s Motion for Partial Judgment on the Pleadings

       1.         Legal Standard

       Under Federal Rule of Civil Procedure 12(c), a party may move for judgment on the

pleadings after the pleadings are closed as long as the motion is made early enough not to delay

trial. The standard for dismissal under Rule 12(c) is the same as a dismissal under Rule 12(b)(6).19

To survive a motion for judgment on the pleadings, a complaint must present factual allegations,

assumed to be true, that “raise a right to relief above the speculative level,” and must contain

“enough facts to state a claim to relief that is plausible on its face.”20 All reasonable inferences

from the pleadings are granted in favor of the non-moving party.21 Judgment on the pleadings is

appropriate when “the moving party has clearly established that no material issue of fact remains

to be resolved and the party is entitled to judgment as a matter of law.”22 Documents attached to

the pleadings are exhibits and may be considered in deciding a Rule 12(c) motion.23


       18
            The Court ordered Plaintiff to comply with initial discovery by November 14, 2019. Doc. 104.
       19
            Myers v. Koopman, 738 F.3d 1190, 1193 (10th Cir. 2013).
       20
            Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555, 570 (2007).
       21
            Sanders v. Mountain Am. Fed. Credit Union, 689 F.3d 1138, 1141 (10th Cir. 2012) (citation omitted).
       22
            Id. (quotations marks and citation omitted).
       23
            Park Univ. Enters., Inc. v. Am. Cas. Co., 442 F.3d 1239, 1244 (10th Cir. 2006), abrogated on other


                                                             -6-
         2.       Discussion

         Plaintiff seeks $500,000 in damages for her ADA retaliation claim – $250,000 in general

compensatory damages, $100,000 in front pay, and $150,000 in punitive damages.24 Plaintiff also

requests a jury trial. Defendant asserts that Plaintiff is not entitled to punitive and compensatory

damages as a matter of law, and therefore, Plaintiff is not entitled to a jury trial in this matter. The

Court will address each category of damages and the right to a jury trial.

         Plaintiff seeks $150,000 in punitive damages. Pursuant to 42 U.S.C. §1981(b)(1), punitive

damages are not available against a government agency or political subdivision. Defendant is a

unified school district and governmental subdivision of the State of Kansas. Thus, punitive

damages cannot be awarded for Plaintiff’s ADA retaliation clam as a matter of law. Additionally,

in her response to Defendant’s motion, Plaintiff concedes that her request for punitive damages

should be dismissed. Therefore, punitive damages for Plaintiff’s ADA retaliation claim will not

be considered in this matter.

         Plaintiff also seeks $250,000 in compensatory damages. This claim for relief requires

analysis under the Civil Rights Act of 1964 and the 1991 amendments. The District of Kansas has

concluded that when reviewed together, the statutory language provides compensatory and

punitive damages for ADA discrimination claims but not for ADA retaliation claims.25 Only


grounds by Magnus, Inc. v. Diamond State Ins. Co., 545 F. App’x 750, 753 (10th Cir. 2013).
         24
           The specific breakdown of dollar figures are from Plaintiff’s initial discovery disclosures pursuant to
Fed. R. Civ. P. 26(a), attached to Defendant’s Motion for Judgment on the Pleadings as Exhibit A, which are
$250,000 in general compensatory damages, $100,000 in front pay, and $150,000 in punitive damages.
         25
           Boe v. AlliedSignal Inc, 131 F. Supp. 2d 1997, 1202-03 (D. Kan. 2011) (reviewing Civil Rights Act of
1964 and 1991); see also Crumpley v. Associated Wholesale Grocers, 2018 WL 1933743, at *52 (D. Kan. 2018)
(discussing Boe and subsequent cases); Umholtz v. Kan. Dep’t of Soc. & Rehab. Servs., 926 F. Supp. 2d 1222, 1230-
31 (D. Kan. 2013) (denying the award of compensatory and punitive damages); Sink v. Wal-Mart Stores, Inc., 147 F.
Supp. 2d 1085, 1100-01 (D. Kan. 2001) (finding that the statutory language and legislative history did not support
punitive and compensatory damages in ADA retaliation claims); Simpson v. Hospira, Inc., 2009 WL 10706747, at
*2 (D. Kan. 2009) (noting that the Tenth Circuit has not directly addressed the issue).



                                                              -7-
equitable relief is available for an ADA retaliation claim, and a plaintiff is “not entitled to

compensatory or punitive damages.”26 Accordingly, to the extent Plaintiff requests compensatory

damages, her request must be denied.

        As to front pay, Plaintiff that she should be awarded $100,000 as a matter of law because

Defendant’s motion concedes that front pay is appropriate. Plaintiff appears to misconstrue

Defendant’s motion because it makes no such concession. Rather, Defendant’s motion does not

request a pre-trial determination on Plaintiff’s request for $100,000 in front pay. Nevertheless,

this Court must consider Plaintiff’s request for front pay as it relates to her demand for a jury trial.

Front pay is considered an award for lost compensation intended to make the plaintiff whole, and

it is an appropriate award under Title VII.27                However, “front pay is not an element of

compensatory damages,” and the question of whether to award front pay is a question of law to be

determined by the court – not the jury.28 At the appropriate time, the Court will have to determine

whether Plaintiff is entitled to front pay on her ADA retaliation claim.

        Finally, Plaintiff contends that her retaliation claim requires a jury trial. Pursuant to 42

U.S.C. §1981a(c), any party may demand a jury trial if the complaining party seeks compensatory

or punitive damages. “Absent entitlement to compensatory and punitive damages, [p]laintiff is

not entitled to a jury trial for [a] retaliation claim under the ADA.”29 As discussed above, Plaintiff




        26
             Crumpley, 2018 WL 1933743, at *52 (quoting Boe, 131 F. Supp. 2d at 1203).
      27
         McInnis v. Fairfield Communities, Inc., 458 F.3d 1129, 1145 (10th Cir. 2006) (citing Abuan v. Level 3
Commc’n, Inc., 353 F.3d 1158, 1176 (10th Cir. 2003)).

        28
           Pollard v. E.I. du Pont de Nemours & Co., 532 U.S. 843, 848 (2001); McInnis, 458 F.3d at 1145 (citing
Whittington v. Nordam Group Inc., 429 F.3d 986, 1000 (10th Cir. 2005)).
        29
             Boe, 131 F. Supp. 2d at 1203 (citing 42 U.S.C. § 1981a(c)); see also Simpson, 2009 WL 10706747, at *3.



                                                             -8-
cannot obtain punitive or compensatory damages in this matter. Furthermore, a front pay award,

if any, is determined by the court. Therefore, Plaintiff is not entitled to a jury trial.

         In sum, Defendant is entitled to judgment as a matter of law with regard to Plaintiff’s

requests for punitive damages, compensatory damages, and a jury trial, and thus the Court grants

Defendant’s motion.

C.       Plaintiff’s Objections to Magistrate Judge O’Hara’s Rulings

        There are two motions before the Court in which Plaintiff objects to Magistrate Judge

O’Hara’s rulings. The Court finds that both motions are without merit.

        1.         Legal Standard

        Upon objection to a magistrate judge order on a non-dispositive matter, the district court

may modify or set aside any portion of the order which it finds to be “clearly erroneous or contrary

to law.”30 The court does not conduct a de novo review, but applies a more deferential standard

which requires the moving party to show that the magistrate judge’s order is clearly erroneous or

contrary to law.31 The court is required to affirm the magistrate judge’s order unless the entire

record leaves the court “with the definite and firm conviction that a mistake has been committed.”32

        2.         Discussion

        With regard to Plaintiff’s first objection, Magistrate Judge O’Hara granted Defendant’s

Motion for Order to Disclose Records requesting KHRC and EEOC files pertaining to Plaintiff

excluding conciliatory records and attorney work product. Judge O’Hara found that the requested


        30
             Fed. R. Civ. P. 72(a); 28 U.S.C. § 636(b)(1)(A).
        31
             See Burton v. R.J. Reynolds Tobacco Co., 177 F.R.D. 491, 494 (D.Kan.1997).
        32
           Ocelot Oil Corp. v. Sparrow Indus., 847 F.2d 1458, 1464 (10th Cir.1988) (quoting United States v. U.S.
Gypsum Co., 333 U.S. 364, 395 (1948)); see also Smith v. MCI Telecomm. Corp., 137 F.R.D. 25, 27 (D. Kan. 1991)
(noting that the district court judge generally defers to the magistrate judge and overrules an order only for clear
abuse of discretion).



                                                                -9-
information was relevant and discoverable. On October 2, 2019, Plaintiff filed an objection and

the instant request for review of Magistrate Judge O’Hara’s September 30, 2019 Order (Doc. 99).33

She claims that Judge O’Hara disregarded this Court’s previous order denying Defendant’s Motion

to Dismiss. Plaintiff asserts that Defendant has no “legal rights for records on a retaliation claim.”

         Plaintiff lacks any legal basis for this conclusion. Federal Rule of Civil Procedure 26(b)(1)

allows parties to “obtain discovery regarding any nonprivileged matter that is relevant to any

party’s claim or defense and proportional to the needs of the case … [i]nformation within this

scope of discovery need not be admissible in evidence to be discoverable.” Judge O’Hara found

Plaintiff’s KHRC and EEOC claim information relevant and discoverable. This Court agrees.

Plaintiff fails to show how Judge O’Hara’s Order is clearly erroneous or contrary to law.

Accordingly, the Court denies and overrules Plaintiff’s objection.

         As to Plaintiff’s latest objection, Plaintiff filed a Motion to Appoint Counsel that Judge

O’Hara denied on February 4, 2020.                  In this Order, Judge O’Hara noted that there is no

constitutional right to appointed counsel in civil actions, and it lies within the Court’s discretion

whether to appoint counsel. Judge O’Hara found that it was not appropriate in this case because

Plaintiff failed to contact local attorneys willing to represent her and that she appeared capable of

presenting her case without counsel. In addition, Judge O’Hara noted that the factual and legal

issues were not complex, and it was unclear whether Plaintiff’s claim was meritorious.

         Plaintiff filed an Objection to Judge O’Hara’s order and argues that Judge O’Hara erred in

denying her request for counsel. Plaintiff fails to identify any part of Judge O’Hara’s order that is

clearly erroneous or contrary to law. Judge O’Hara stated the applicable and relevant law.


         33
             The request for review was contained in the body of an email sent to chambers by Plaintiff. Construed
liberally, as the Court must with a pro se party, Plaintiff’s email is considered an objection to the Magistrate Judge’s
Order pursuant to Fed. R. Civ. P. 72(a).



                                                              -10-
Furthermore, Judge O’Hara provided valid reasons for the decision to deny the appointment of

counsel. Thus, Plaintiff’s objection is denied and overruled.

       IT IS THEREFORE ORDERED that Plaintiff’s Motion for Summary Judgment (Doc.

97) is hereby DENIED pursuant to Fed. R. Civ. P. 56(d).

       IT IS FURTHER ORDERED that Plaintiff’s Objection and Request for Review of Order

of Magistrate Judge re 93 (Doc. 99) is DENIED.

       IT IS FURTHER ORDERED that Defendant’s Motion for Partial Judgment on the

Pleadings (Doc. 109) is GRANTED.

       IT IS FURTHER ORDERED that Plaintiff’s Objection to Order of Magistrate Order on

Motion to Appoint Counsel (Doc. 125) is DENIED.

       IT IS SO ORDERED.

       Dated this 3rd of March, 2020.



                                                     ERIC F. MELGREN
                                                     UNITED STATES DISTRICT JUDGE




                                                  -11-
